Citation Nr: 1728075	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-16 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously-denied claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and, if so, whether service connection should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1968 to April 1970 and in the Army from May 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As the record reflects diagnoses of schizophrenia and post-traumatic stress disorder (PTSD), the issue of entitlement to service connection for PTSD has been broadened to include other psychiatric disabilities and is recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2016.  In July 2017, the Veteran requested an extension of time to submit additional evidence.  In light of the Board's determinations, this request is denied.


FINDINGS OF FACT

1.  A Board decision issued in June 2008 denied service connection for a psychiatric disability, to include PTSD; the decision is final.

2.  The evidence received since the June 2008 Board decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.

3.  PTSD and schizophrenia had their onset in service.


CONCLUSIONS OF LAW

1.  The June 2008 Board decision is final.  38 U.S.C.A. § 7103(a) (West 2016); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (2016).

3.  PTSD and schizophrenia were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim for service connection for a psychiatric disability, to include PTSD, was denied in a June 2008 Board decision.  The June 2008 Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 3.156.

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.
New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Since the Board's denial of this service connection claim in June 2008, new evidence has been associated with the claims file, including a July 2009 buddy statement, VA treatment records, a September 2016 VA medical opinion from B.C., and an April 2017 VA examination.

The newly submitted evidence is also material.  The claim was denied in the June 2008 Board decision because the Board determined there was no competent medical nexus evidence of record indicating that the Veteran's psychiatric disability, to include PTSD, was causally or etiologically related to his military service.  The new evidence includes a September 2016 VA medical opinion from B.C. noting that the Veteran's mental health diagnoses are believed to have had their origin in military service in the U.S. Navy.  The new evidence also includes an April 2017 VA examination in which the examiner determined it is at least as likely as not that the Veteran is experiencing symptoms of PTSD, and that this disorder is linked to his military service.

The positive nexus opinions provided by B.C. in September 2016 and the April 2017 VA examiner relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim.  The evidence is therefore material and sufficient to reopen the previously-denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Board reopens the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

II.  Service Connection Claim

The Veteran contends that he has experienced symptoms of an acquired psychiatric disorders, to include PTSD, since service.  At the October 2016 Board hearing, the Veteran testified that while in service he witnessed a person being sucked into a jet engine.  He also testified that when he was in the Navy, he was off the coast of Vietnam in Tonkin Gulf and Midway Island and saw dead bodies.  See hearing transcript, p. 4-6.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements. There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

To the extent that psychosis is considered a chronic disease under 38 C.F.R. § 3.309(a), service connection may also be granted on a presumptive basis if this condition manifested to a compensable degree (severe enough to be evaluated at least 10 percent disabling) within one year after military discharge.  38 C.F.R. §§ 3.307, 3.309(a) (2016).

Service treatment records for the Veteran's first period of service from May 1968 to April 1970 do not show a diagnosis of or treatment for a psychiatric disorder.  

However, a February 1976 VA treatment record shows a diagnosis of acute schizophrenia, paranoid type.  VA treatment records in 1976 show the Veteran was hearing voices, imagining things, not feeling happy, and had difficulty concentrating.  July 1977 treatment records from Lima State Hospital shows a diagnosis of schizophrenia.  

A service treatment record in September 1980 shows a psychosomatic illness.  A December 1980 mental status evaluation in service diagnosed personality disorder and recommended administrative separation from service.  

Additionally, the Veteran submitted four buddy statements in October 1977 and one in July 2009 all of which contend the condition began shortly after the Veteran's release from service in 1970 or 1971.  The statements note symptoms included violent outbursts with no recollection of events, hearing voices, and withdrawal.  

The Veteran's January 2002 VA examination diagnosed major depression and PTSD.  VA treatment records from 2004 to 2009 show diagnoses of PTSD, psychosis, schizoaffective disorder, psychotic disorder, and major depression.

In a September 2016 letter, a VA clinical psychologist, B.C., notes that she treated the Veteran for approximately seventeen sessions of psychotherapy since December 23, 2014.  She states that the evidence shows the Veteran's mental illness began in service in September 1969 while he was stationed in Midway Island on the West Pacific.  She notes that he had depressive symptoms because he felt like he was in jail and he was exposed to dead bodies.  She also notes that the Veteran was in multiple fights and reported that his friend was sucked up into a jet engine.  She diagnoses the Veteran with PTSD and schizoaffective schizophrenia and opines that the Veteran's mental health diagnoses had their origin in military service in the U.S. Navy.

The Veteran's April 2017 VA examiner diagnosed PTSD and schizophrenia and determined that the PTSD and psychotic disorder were linked to his military service.  Given the competent and credible evidence showing the Veteran's recurrent psychiatric symptoms since service, his current diagnoses from his VA examiners and treating physicians, the September 2016 and April 2017 positive nexus opinions from VA physicians, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD and schizophrenia are warranted.  At his October 2016 Board hearing, the Veteran indicated that if the Board determined that service connection was warranted for a psychiatric disability, regardless of the precise diagnosis or label, that would satisfy his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

Service connection for PTSD and schizophrenia is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


